Exhibit 10.1

 

VOTING  AND SUPPORT AGREEMENT

 

THIS VOTING AND SUPPORT AGREEMENT, dated as of ___, 2012 (the “Agreement”),
among CADENCE BANCORP, LLC, a Delaware limited liability company (“Buyer”), and
the undersigned, a shareholder (the “Shareholder”) of ENCORE BANCSHARES, INC., a
Texas corporation (the “Company”). 

 

R E  C  I  T  A  L  S: 

 

WHEREAS, Buyer and Company are entering into an Agreement and Plan of Merger of
even date herewith (as the same may be amended or supplemented, the “Merger
Agreement”) providing for the merger of a wholly owned Subsidiary of Buyer with
and into Company (the “Merger”), upon the terms and subject to the conditions
set forth in the Merger Agreement.  Capitalized terms used but not defined
herein shall have the meanings set forth in the Merger Agreement;

 

WHEREAS, the Shareholder is the beneficial owner of _______ shares of Company
Common Stock (the Shareholder’s “Existing Shares” and, together with any shares
of Company Common Stock acquired after the date hereof, the “Shares”); and

 

WHEREAS, as an inducement and a condition to Buyer entering into the Merger
Agreement, Shareholder is entering into this Agreement.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.         Agreement to Vote.  The Shareholder agrees that, from and after the
date hereof and until the termination of this Agreement, at any meeting of the
holders of Company Common Stock, or in connection with any written consent of
the holders of Company Common Stock, the Shareholder shall vote (or cause to be
voted) the Shares (i) in favor of (A) approval of the Merger Agreement and the
transactions contemplated thereby (including the Merger) and (B) any proposal to
adjourn or postpone the Company Shareholder Meeting to a later date if there are
not sufficient votes to approve the Merger Agreement and (ii) against any and
all of the following actions (other than the transactions contemplated by the
Merger Agreement): (A) any agreement, transaction or proposal that relates to an
Acquisition Proposal or Alternative Transaction or (B) any action involving
Company or its Subsidiaries which results or is reasonably likely to result in
the breach by Company of a representation, warranty or covenant in the Merger
Agreement or the impairment of the Company’s ability to consummate the
transactions contemplated by the Merger Agreement (including the Merger). 
Nothing contained herein shall be construed to limit the ability of the
Shareholder to discharge his or her fiduciary duties as a director or officer of
the Company, as applicable. 




 

 

--------------------------------------------------------------------------------

 

 

 

2.         Proxy.  The Shareholder hereby grants to Buyer a proxy to vote the
Shares as indicated in Section 1 above.  The Shareholder intends this proxy to
be irrevocable and coupled with an interest and will take such further action or
execute such other instruments as may be reasonably necessary to effect the
intent of this proxy, and hereby revokes any proxy previously granted by [him or
her][it] with respect to the Shares.

             

3.         Retention of Shares.  The Shareholder agrees that [he or she][it]
will not, prior to termination of this Agreement, sell, short sell, transfer,
pledge, assign, tender or otherwise dispose of any of the Shareholder’s Shares
(a “Transfer”) or enter into any contract, arrangement or understanding with
respect to a Transfer of the Shares; provided  that the Shareholder may Transfer
the Shares for estate planning or philanthropic purposes so long as the
transferee agrees to be bound by the provisions of this Agreement. 

 

4.         Representations and Warranties.   

 


(A)                THE SHAREHOLDER REPRESENTS AND WARRANTS THAT [HE OR SHE][IT]
HAS, AND AT ALL TIMES DURING THE TERM OF THIS AGREEMENT WILL CONTINUE TO HAVE,
BENEFICIAL OWNERSHIP OF, GOOD AND VALID TITLE TO AND FULL AND EXCLUSIVE POWER TO
VOTE AND TO TRANSFER THE EXISTING SHARES (EXCEPT WITH RESPECT TO SHARES
TRANSFERRED FOR ESTATE PLANNING OR PHILANTHROPIC PURPOSES IN THE MANNER
CONTEMPLATED BY SECTION 3).  THE EXISTING SHARES CONSTITUTE ALL OF THE SHARES OF
COMPANY COMMON STOCK OWNED OF RECORD OR BENEFICIALLY BY THE SHAREHOLDER AS OF
THE DATE HEREOF.  THERE ARE NO AGREEMENTS OR ARRANGEMENTS OF ANY KIND,
CONTINGENT OR OTHERWISE, TO WHICH THE SHAREHOLDER IS A PARTY OBLIGATING THE
SHAREHOLDER TO TRANSFER OR CAUSE TO BE TRANSFERRED TO ANY PERSON ANY OF THE
SHARES.  NO PERSON HAS ANY CONTRACTUAL OR OTHER RIGHT OR OBLIGATION TO PURCHASE
OR OTHERWISE ACQUIRE ANY OF THE SHARES.  


(B)               [THE SHAREHOLDER IS AN ENTITY DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.  THE
SHAREHOLDER IS NOT IN VIOLATION OF ANY OF THE PROVISIONS OF THE SHAREHOLDER’S
ARTICLES OF INCORPORATION, BYLAWS OR COMPARABLE ORGANIZATIONAL OR TRUST
DOCUMENTS, AS APPLICABLE.][1]


(C)                THE SHAREHOLDER HAS FULL POWER AND AUTHORITY [AND IS DULY
AUTHORIZED][2] TO MAKE, ENTER INTO AND CARRY OUT THE TERMS OF THIS AGREEMENT AND
TO PERFORM ITS OBLIGATIONS HEREUNDER.  [THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE PERFORMANCE OF THE OBLIGATIONS CONTEMPLATED HEREUNDER, HAVE,
IF REQUIRED, BEEN DULY AND VALIDLY APPROVED BY THE BOARD OF DIRECTORS OR
COMPARABLE GOVERNING BODY OF THE SHAREHOLDER AND AUTHORIZED BY ALL NECESSARY
ACTION.] [3] THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND

--------------------------------------------------------------------------------

[1] NTD: To be added to agreements where Shareholder is an entity.

[2] NTD: To be added to agreements where Shareholder is an entity.

[3] NTD: To be added to agreements where Shareholder is an entity.

 

2

 

--------------------------------------------------------------------------------

 

delivered by the Shareholder and constitutes a valid and binding agreement of
the Shareholder, enforceable against the Shareholder in accordance with its
terms, and no other action is necessary to authorize the execution and delivery
by the Shareholder or the performance of the Shareholder’s obligations
hereunder. 

 


(D)               [THE EXECUTION, DELIVERY, AND PERFORMANCE BY THE SHAREHOLDER
OF THIS AGREEMENT WILL NOT (I) VIOLATE ANY PROVISION OF LAW TO WHICH SUCH
SHAREHOLDER IS SUBJECT, (II) VIOLATE ANY ORDER, JUDGMENT, OR DECREE APPLICABLE
TO SUCH SHAREHOLDER, OR (III) CONFLICT WITH, OR RESULT IN A BREACH OR DEFAULT
UNDER, ANY AGREEMENT OR INSTRUMENT TO WHICH SUCH SHAREHOLDER IS A PARTY OR ANY
TERM OR CONDITION OF ITS ARTICLES OF INCORPORATION OR BY-LAWS OR COMPARABLE
ORGANIZATIONAL OR TRUST DOCUMENTS, AS APPLICABLE, EXCEPT WHERE SUCH CONFLICT,
BREACH OR DEFAULT WOULD NOT REASONABLY BE EXPECTED TO, INDIVIDUALLY OR IN THE
AGGREGATE, HAVE AN ADVERSE EFFECT ON SUCH SHAREHOLDER’S ABILITY TO SATISFY ITS
OBLIGATIONS HEREUNDER.][4]

5.         Termination.  This Agreement shall terminate at the earlier of (i)
the Effective Time of the Merger or (ii) the date the Merger Agreement is
terminated in accordance with its terms. 

 

6.         Acknowledgment.  The Shareholder acknowledges that Buyer will be
irreparably harmed by and that there will be no adequate remedy at law for a
violation by the undersigned hereof.  Without limiting other remedies, Buyer
shall have the right to enforce this Agreement by specific performance or
injunctive relief. 

 

7.         Binding on Successors.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the parties hereto and the
heirs, successors and assigns of the Shareholder and the successors and assigns
of Buyer.  No party hereto may assign any rights or obligations hereunder to any
other person, except upon the prior written consent of the other party.

 

8.         Governing Law and Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws.  Each party agrees that it will bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement exclusively in the Texas Courts.

 

9.         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same Agreement.

 

10.       Severability.    Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

--------------------------------------------------------------------------------

[4] NTD: To be added to agreements where Shareholder is an entity.

 

3

 

--------------------------------------------------------------------------------

 

 

 

[Signature Page Follows] 

 

 

4

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed or caused this Agreement to be executed in counterparts, all as of
the day and year first above written.

 

CADENCE BANCORP, LLC

 

 

By:
                                                                               

Name:

Title:

 

SHAREHOLDER:

 

 

 

                                                                                   
 

Name:

[Title:]



 


 

 

--------------------------------------------------------------------------------